 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 1 of 9 PageID #: 135



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

MELISSA WHITE, on behalf of herself            )
and other similarly situated individuals,      )
                                               )       Case No. 4:20-cv-00323-CDP
          Plaintiffs,                          )
                                               )
v.                                             )
                                               )
STEAK N SHAKE INC.,                            )
                                               )
          Defendant.                           )

 PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MEMORANDUM IN SUPPORT OF
        MOTION TO PARTIALLY DISMISS PLAINTIFFS’ COMPLAINT


     I.       INTRODUCTION

          Ms. Melissa White (“Ms. White”) filed the Complaint alleging a putative Fair Labor

Standard Act (29 U.S.C. § 216(b); “FLSA”) collective action on behalf of herself and other

similarly situated servers at the restaurants of Steak N Shake Inc. (“Defendant”). The collective

action is based on Defendant’s failure to comply with the FLSA, which subjected Ms. White

and other similarly situated servers to Defendant’s nationwide plan, policy, and/or practice of

working servers in positions unrelated to their tipped occupation and/or working servers for a

substantial amount of time in non-tipped job tasks related to their tipped occupation.

          In its Motion to Dismiss, Defendant does not challenge that the Court has jurisdiction over

Ms. White’s claim (and other Opt-ins or potential Opt-ins who worked for Defendant in Missouri),

nor does Defendant challenge that the Court has personal jurisdiction over Defendant with regard

to the claims of those Plaintiffs and Opt-ins who worked inside of Missouri. (Def.’s Memo. In

Support of Mt. to Dismiss (ECF No. 9, at 3, 7.) Instead, Defendant relies on Bristol-Myers Squibb

Co. v. Superior Court of California, 137 S. Ct. 1773 (2017) for its argument that this Court may



                                                   1
 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 2 of 9 PageID #: 136



not exercise specific personal jurisdiction over plaintiffs with claims who do not reside or worked

in Missouri. However, Defendant’s reliance is misplaced because Bristol-Myers does not apply to

divest courts of personal jurisdiction over employees in FLSA collective actions.

   II.     STANDARD

   When a motion to dismiss challenges the existence of personal jurisdiction, the plaintiff bears

the burden of establishing that the court has personal jurisdiction over the defendant. Epps v.

Stewart Info. Servs. Corp., 327 F.3d 642, 647 (8th Cir. 2003). However, personal jurisdiction need

not be proved by a preponderance of the evidence until trial or until the court holds an evidentiary

hearing. Id. To survive a motion to dismiss for lack of personal jurisdiction, the nonmoving party

need only make a prima facie showing of jurisdiction. Id. If the court does not hold a pretrial

evidentiary hearing on the issue of personal jurisdiction, the plaintiff need only make a prima facie

showing of jurisdiction based on the pleadings, affidavits, and exhibits. Miller v. Nippon Carbon

Co., Ltd., 528 F.3d 1087, 1090 (8th Cir. 2008); Dakota Indus., Inc. v. Dakota Sportswear, Inc.,

946 F.2d 1384, 1384 (8th Cir. 1991). The evidentiary showing required at this stage is “minimal.”

K-V Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588, 592 (8th Cir. 2011). The court must look

at the facts in the light most favorable to the nonmoving party and resolve all factual conflicts in

favor of that party. Epps, 327 F.3d at 646-47.

   III.    BRISTOL-MYERS DOES NOT RESTRICT THIS COURT’S EXERCISE OF
           PERSONAL JURISDICTION OVER NON-MISSOURI PUTATIVE OPT-IN
           PLANTIFFS

   In Bristol-Myers, there were allegations of a nationwide sale of the drug, Plavix, which caused

personal injuries to plaintiffs. Id. at 1775. The U.S. Supreme Court (in an 8-1 decision) took a

narrow view of personal jurisdiction, holding that there was no personal jurisdiction over the

defendant in a suit by more than 600 plaintiffs claiming injuries from the drug. Id. at 1777-78.



                                                 2
 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 3 of 9 PageID #: 137



The court found no connection between the relevant plaintiffs (who were not California resident)

and California, and thus no basis for specific jurisdiction. Id. at 1781-84 . The case was not a

class action, but rather, a state mass tort action governed by state law. Id. at 1775.

       Unlike the state mass tort claims in Bristol-Myers, Ms. White and other similarly situated

servers are bringing their claims under a federal statute, FLSA. Bristol-Myers was decided in June

of 2017, and the law regarding its application has been evolved rapidly. Recently, a district court

within the Eighth Circuit noted that no Court of Appeals have addressed the impact of Bristol-

Myers on FLSA collective action litigation. Turner v. Concentrix Services, Inc., No. 1:18-cv-

1072, 2020 WL 544705, at *3 (W.D. Ark. Feb. 3, 2020). In Turner, however, the court agreed

with the reasoning in Swamy v. Title Source, Inc., No. 17-0117, 2017 WL 5196780, at *2 (N.D.

Cal. Nov. 10, 2017), which is that the Supreme Court in Bristol-Myers did not intend to restrict a

federal district court’s personal jurisdiction in FLSA collective actions authorized by Congress.

Id. The FLSA claims are designed to address employment practices nationwide. Id; 29 U.S.C. §§

202, 207(a). Further, the FLSA collective action provision allows employees to bring claims on

behalf of themselves and other employees “similarly situated.” Id; 29 U.S.C. § 216(b). Nothing

in the plain language of the FLSA limits its application to instate plaintiffs’ claims. Id. As a result,

the court in Turner found that Bristol-Myers does not divest the court’s personal jurisdiction over

plaintiffs similarly situated collective action under the FLSA, regardless of where the opt-in

plaintiffs may have suffered the alleged injury. Id.

       In addressing a similar issue whether Bristol-Myers is applicable, this Court denied

defendant’s motion to dismiss and followed the better reasoned decisions declining to extend

Bristol-Myers to class action. Swinter Group, Inc. v. Service of Process Agents, Inc., No. 4:17-cv-

2759, 2019 WL 266299, at *3 (E.D. Mo Jan. 3, 2019). In Swinter, this Court noted that no Court



                                                   3
 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 4 of 9 PageID #: 138



of Appeals has engaged the question of whether Bristol-Myers requires a finding of specific

personal jurisdiction with respect to unnamed members of a putative class action suit. Id. at 2

(citing Knotts v. Nissan N. Am., Inc., 346 F. Supp.3d 1310, 1331 (D. Minn. 2018)). However, this

Court applied the reasoning of at least one other district court from the Eighth Circuit (and from

various other districts), refusing to extend the holding of Bristol-Myers to the class action context.

Id. This Court agreed that a class action fundamentally differs from a mass tort action, particularly

based upon the procedural safeguard present in class action under Fed. R. Civ. P. 23. Id. In a mass

tort action, each plaintiff is a real party in interest to the complaints by contrast, in a putative class

action, one or more plaintiffs seek to represent the rest of the similarly situated plaintiffs, and the

named plaintiffs are the only plaintiffs actually named in the complaint. Id. Given that Rule 23

provides procedural safeguards for class actions and that the forum already has specific jurisdiction

over defendant based on the representative claim, this Court found there is little hardship, as a

jurisdictional matter, for it to also litigate the nationwide class claims. Id. It promotes efficiency

and expediency to litigate all claims at once rather than to separate the nationwide class. Id.

        In another case addressing whether Bristol-Myers is applicable, this Court adopted its

analysis in Swinter and, again, noted that Congress created class actions to help “overcome the

problem that small recoveries do not provide the incentive for any individual to bring a solo action

prosecuting his or her rights.” Moore v. Compass Group USA, Inc., No. 4:18-cv-1962, 2019 WL

4723077, at *7-9 (E.D. Mo. Sept. 26, 2019). This Court noted that the Supreme Court in Bristol-

Myers would not have limited the valuable tool of class actions. Id. Therefore, this Court denied

defendant’s motion to dismiss and refused to extend Bristol-Myers to unnamed members of a

putative class action suit. Id. at 7.




                                                    4
 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 5 of 9 PageID #: 139



       Similarly, this Court recently adopted its analysis in Swinter for a third time when it was

determining whether Bristol-Myers should be applied to nonresident class members. Krumm v.

Kittrich Corp., No. 4:19-cv-182-CDP, 2019 WL 6876059, at *4-5 (E.D. Mo. Dec. 17, 2019). In

Krumm, this Court denied in full defendant’s motion to dismiss for lack of personal jurisdiction

because it conducted a thorough review of cases and agreed with the “better reasoned decisions”

of the numerous courts across the country that have declined to extend Bristol-Myers to the class

action context. Id. at 4.

       In this case, Defendant wants to this Court to go against the “better reasoned decisions” to

decline the application of Bristol-Myers to unnamed members of a putative class action in federal

court. While Defendant did cite to district court cases applying Bristol-Meyers, but those state

mass tort cases are older and in the minority. See Moore v. Bayer Corporation, No. 4:18 CV 262

CDP, 2018 WL 4144795, *1, 3-5 (E.D. Mo. Aug. 29, 2018); Siegfried v. Boehringer Ingelheim

Pharmaceuticals, Inc., No. 4:16 CV 1942 CDP, 2017 WL 2778107 *3-5 (E.D. Mo. June 27, 2017);

Jinright v. Johnson & Johnson, Inc., No. 4:17-CV-01849 ERW, 2017 WL 3731317, *4 (E.D. Mo.

2017); see also Knotts v. Nissan N. Am., Inc., 346 F. Supp.3d at 1332 (noting that most of the

courts found that Bristol-Meyers does not apply in the federal class action context).

   A. The Court Does Have General Jurisdiction Over Defendant

       General jurisdiction may be applied to those defendants whose “instances in which the

continuous corporate operations within a state [are] so substantial and of such a nature as to justify

suit against it on causes of action arising from dealing entirely distinct from those activities.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2853 (quoting International

Shoe Co. v. Washington, 326 U.S. 310, 318 (1945)). Whether to apply general jurisdiction to a

defendant requires a case-by-case assessment of many factors, and no factor is determinative on



                                                  5
 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 6 of 9 PageID #: 140



its own. See Perkins v. Benguet Consol. Min. Co., 342 U.S. 437, 445 (1952). A state statute that

requires a corporation to obtain a license and designate an agent for service may be helpful in

determining general jurisdiction, but it is not conclusive. Id. at 445. In Knowlton v. Allied Van

Lines, Inc., the Eighth Circuit held that a corporation’s registration to do business and designation

of an agent for service of process in a state may, depending on the scope of the statutory consent,

serve as consent to personal jurisdiction in that state for any cause of action later brought against

the corporation. 900 F.2d 1196, 1199-1200 (8th Cir. 1990). This Court has applied Knowlton and

found that registration and appointment of an agent for service of process under Missouri law

provides consent to personal jurisdiction. See Trout v. SmithKline Beechman Corp., No. 4:15 CV

1842 CDP, 2016 WL 427960, at * 1 (E.D. Mo. Feb. 4, 2016); see also Mo. Rev. Stat. §§ 351.586

(each foreign corporation authorized to transact business in this state shall continuously maintain

in this state a registered agent); 351.594 (registered agent of foreign corporation’s agent for service

of process, notice, or demand required or permitted by law to be served on foreign corporation).

       Here, Defendant has designated its agent and has registered with the Missouri Secretary of

State to do business in Missouri. (Ex. 1). Further, the Plaintiffs allege that Defendant is a foreign

corporation that is authorized to conduct business in Missouri. (ECN 3, at 2). Defendant

specifically operates and/or has operated its corporate owned restaurants in Missouri.              Id.

Defendant’s restaurants are divided into five “Group Markets”: (a) Chicago/Detroit, (b)

Cleveland/Dallas; (c) Indianapolis, (d) Orlando/Atlanta, and (e) St. Louis. Id. at 3. In the St. Louis

Group Market, there were 51 corporate owned restaurants with 39 of them in Missouri. Id.

Plaintiffs allege that Defendant regularly, continuously, and systematically conducted business for

years by operating its restaurants in Missouri and employing Ms. White and other servers at those

establishments. (ECN 3, at 2-3, 10). Given the extent of Defendant’s continuous activities in



                                                  6
 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 7 of 9 PageID #: 141



Missouri, this Court should find general jurisdiction over Defendant for the non-Missouri

plaintiffs’ FLSA claims.

    B. The Court Does Have Specific Personal Jurisdiction Over the Claims of the Non-
       Missouri Plaintiffs’ Claims

          A federal court can asset specific personal jurisdiction over a nonresident defendant

through the forum state’s long-arm statute if there are sufficient minimum contacts with the forum

state to satisfy due process. Goodyear, 131 S. Ct. at 2855. Missouri long-arm statute authorizes

jurisdiction over any person or firm as to cause of action arising from, among other things, that

person or firm’s “transaction of any business within this state.” Mo. Rev. Stat. § 506.500.1(1).

Missouri courts construe “transaction of any business” broadly. State ex rel. Metal Serv. Ctr. Of

Ga, Inc. v. Gaertner, 677 S.W.2d 325, 327 (Mo. ban 1984).

          Further specific jurisdiction depends on whether there was “some act by which the

defendant purposefully availed itself of the privilege of conducting activities within the forum

state, thus invoking the benefits and protections of its laws.” Goodyear, 131 S. Ct. at 2854 (quoting

Hanson v. Denckla, 357 U.S. 235, 253 (1953)); Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 414 n.8 (1984) (specific jurisdiction is when the suit “aris[es] out of or relate[s]

to the defendant’s contacts with the forum”). This “ensures that a defendant will not be haled into

a jurisdiction solely as the result of random, fortuitous, or attenuated contacts, or of the unilateral

activity of another party or a third party. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

(1985).

          In this case, the Defendant itself has created sufficient contacts in Missouri, such that this

Court’s exercise of specific personal jurisdiction over Defendant comports with due process. First,

Plaintiffs allege that Defendant owns numerous restaurants in Missouri. (ECN 3, at 2). Second,

Defendant transact business nationwide at its restaurants, including in Missouri. Id. at 3. Third,

                                                    7
 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 8 of 9 PageID #: 142



Defendant employed Ms. White and other servers at its restaurants. Id. at 2, 8-9, 18. Finally,

Plaintiffs allege that Defendant engaged in a regular, systematic and widespread practices of

failing to pay Ms. White and other similarly situated serves the full applicable minimum wages

while they performed work at Defendant’s restaurants. Id. at 13. Because of Defendant’s contacts

in Missouri and the unlawful activities that Defendant engaged in, this Court should deny

Defendant’s motion to dismiss for lack of personal jurisdiction.

         Under the FLSA, Plaintiffs have a right to bring their collective action in federal court.

Bristol-Myers does not take away their right to pursue such claims in this Court regardless whether

they are Missouri or non-Missouri residents. As noted above, Bristol-Myers application is

inapplicable because this Court has specific personal jurisdiction over Ms. White, who is seeking

to be the named representative for the unnamed class.

   IV.      CONCLUSION

            For the foregoing reasons, Ms. White respectfully requests the Court Order denying

in full Defendant’s Motion to Dismiss as to the non-resident putative plaintiffs’ claims.



                                             Respectfully Submitted,
                                              THE LAW OFFICE OF SHEILA R. STUART, LLC
                                              Sheila R. Stuart, #65217
                                              sheilarstuart@yahoo.com
                                              Bemiston Tower
                                              231 South Bemiston Avenue Suite 800
                                              Clayton, MO 63105
                                              Phone: (314) 854-1339 (office)
                                              Phone: (314) 680-0920 (cell)




                                                 8
 Case: 4:20-cv-00323-CDP Doc. #: 14 Filed: 03/26/20 Page: 9 of 9 PageID #: 143



                                             HENDERSON LAW FIRM

                                             /s/ Samuel Henderson
                                             Samuel Henderson, Mo. Bar 56330
                                             attysamuelhenderson@gmail.com
                                             Hendersa85@hotmail.com
                                             1027 South Vandeventer Ave., 6th Fl
                                             Saint Louis, Missouri 63110
                                             Phone: (314) 399-8266
                                             Fax: (314) 399-8265

                                             Counsel for Plaintiff Melissa White


                                   CERTIFICATE OF SERVICE

        The undersigned certifies that on the 26th day of March, 2020, the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system, which sent
notification of such filing to the following:

       Patrick F. Hulla
       OGLETREE, DEAKINS, NASH, SMOAK &
       STEWART, P.C.
       4520 Main Street, Suite 400
       Kansas City, MO 64111
       Telephone: 816-471-1301
       Facsimile: 816-471-1303
       Patrick.hulla@ogletreedeakins.com

       Attorneys for Defendant



                                                    /s/ Samuel Henderson




                                                9
